.0Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: OKUDA (JP 2013235698 A) teaches a lithium ion secondary battery comprising a lithium layer of a lithium composite oxide, and a binder, the binder contains polyvinylidene fluoride and a copolymer of vinylidene fluoride and chlorotrifluoro ethylene (abstract).  The ratio of copolymer of vinylidene fluoride and chlorotrifluoro ethylene is 5-30 wt% relative to the total amount of polyvinylidene fluoride and the copolymer of vinylidene fluoride and chlorotrifluoro ethylene (abstract).  
IGARASHI (KR 20110060931 A) – teaches a polar group containing vinylidene fluoride polymer (paragraph 0032).  The polar group containing vinylidene fluoride polymer is beneficial in order to improve the adhesion of the active material to the current collector (paragraph 0039).  In the case of using another monomer, the total of the vinylidene fluoride and the polar group-containing monomer is 100 parts by weight, 0.1 to 20 parts by weight of the other monomer is usually used (paragraph 0041).  The other monomers that may be used include fluorine based monomer capable of copolymerizing with vinylidene fluoride (paragraph 0049).  
OKUDA teaches the binder containing polyvinylidene fluoride and a copolymer of vinylidene fluoride and chlorotrifluoro ethylene (abstract).  OKUDA teaches the ratio of the copolymer of vinylidene fluoride and chlorotrifluoro ethylene and polyvinylidene fluoride and the copolymer is in an amount of 5-30 wt% relative to the combined total 
In addition Applicant’s Arguments that YEOU would discourage to set the ratio fo the first fluoropolymer binder to the second fluoropolymer binder in the claimed range, such that the ratio of the first copolymer is larger.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722